Citation Nr: 0429858	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  97-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cysts on the liver, 
to include as secondary to herbicide exposure.

2.  Entitlement to a rating in excess of 60 percent for a 
left knee disability, status post total knee replacement.

3.  Entitlement to a rating in excess of 30 percent for a 
left knee disability prior to December 2, 1997.

4.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2000, the veteran and a friend of the veteran 
testified at a hearing before a Member of the Board.  A 
transcript of this hearing is associated with the claims 
folder.  Thereafter, in April 2000, the Board remanded the 
case to the RO for further evidentiary development.

The Board notes that the veteran was informed by letter in 
July 2004 that the Member of the Board who presided at the 
February 2000 hearing is no longer employed by the Board.  He 
was given the option to present testimony at a hearing before 
another Member of the Board.  He was informed that if the 
Board did not hear from him within 30 days, it would be 
assume that he did not desire an additional hearing.  As the 
veteran has not responded to this letter, the Board will 
assume that he does not desire an additional hearing.  




REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Also, VA is required to request that a claimant provide any 
evidence in his or her possession that pertains to the claim.  

In this case, the evidence shows no attempt to comply with 
the VCAA notice requirements.  While the March 2004 
supplement statement of the case references an August 2003 
duty to assist development letter, this letter does not 
address the notice requirements of the VCAA.  Rather, this 
letter merely sets forth the consequences of a failure to 
report for a VA examination under 38 C.F.R. § 3.655.  On 
remand, the RO should ensure compliance with the notice 
requirements of the VCAA and its implementing regulations.  

In addition to the foregoing, the Board is of the opinion 
that the veteran should be afforded new VA examinations to 
determine the severity of his service-connected left knee and 
ankle disabilities and the etiology of his liver cysts.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

The Board notes that the most recent compensation and pension 
examination addressing the veteran's left knee and ankle 
disabilities was conducted in July 2000.  While subsequent 
outpatient treatment records have been associated with the 
claims folders, these records predominantly concern the 
veteran's back and neck problems rather than his left knee 
and ankle disabilities.  As the most recent VA examination is 
over four years old and the recent outpatient treatment 
records are inadequate to rate the veteran's left knee and 
left ankle disabilities, a new VA examination is order.

The Board is also of the opinion that a VA examination would 
be probative in ascertaining the etiology of the veteran's 
liver cysts.  In this regard, the Board notes that Dr. 
Frederick R. Downs, in a statement dated in January 2000 
noted that he had treated the veteran for a variety of 
conditions, including liver problems, since 1972.  Dr. Downs 
reported that these conditions appeared connected to the 
veteran's military service, particularly his service in 
Vietnam.  However, the evidence does not show that Dr. Downs 
reviewed the veteran's claims folders or service medical 
records which would have enabled him to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, a new examination addressing the etiology of the 
veteran's liver cysts would be probative.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO should provide the appellant 
with the notice required under the VCAA 
and the implementing regulations, to 
include notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by a 
physician with the appropriate expertise 
to determine the nature and extent of the 
veteran's left knee disability.  The 
claims folders and a copy of this Remand 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  

The examiner should:

a)  describe all symptomatology due 
to the veteran's service-connected 
left knee disability y;
b)  provide an opinion concerning 
the degree of severity of any 
currently present instability or 
subluxation of the veteran's left 
knee;
c)  determine if the knee locks and, 
if so, comment on the frequency of 
the locking;  
d)  perform range of motion testing 
against varying resistance.  The 
examiner should specifically 
identify any excursion of motion 
accompanied by pain;  
e)  identify any objective evidence 
of pain and assess the extent of any 
pain; and
f)  indicate whether any 
incoordination, weakened movement 
and/or excess fatigability is 
observed.  

To the extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The complete examination findings, 
along with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The RO should also make arrangements 
for the veteran to be afforded a VA 
orthopedic examination to determine the 
current extent of the service-connected 
left ankle disability.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner before 
completion of the examination report.  

The examiner should
a)  describe all symptomatology due 
to the veteran's service-connected 
left ankle disability;  b)  identify 
the presence of any ankylosis of the 
veteran's left ankle and indicate 
whether there is any malunion;  
c)  identify any valgus or varus 
deformity of the veteran's left 
ankle and describe the extent of any 
such disability;
d)  perform range of motion testing 
against varying resistance.  The 
examiner should specifically 
identify any excursion of motion 
accompanied by pain;
e)  identify any objective evidence 
of pain and assess the extent of any 
pain; and  
f)  indicate whether any 
incoordination, weakened movement 
and/or excess fatigability is 
observed.  

To the extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The complete examination findings, 
along with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




